                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:01-cr-00185-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 (1) LINWOOD GERALD KENNY,                      )                     ORDER
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant’s pro se Petition for Home Confinement

Release under the CARES Act. (Doc. No. 280). Also before the Court is Defendant’s pro se

Motion to Appoint Counsel. (Doc. No. 279).

       The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have sixty (60) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       With respect to his Motion to Appoint Counsel, criminal defendants have no right to

counsel beyond their first appeal. E.g., United States v. Ismel, No. 3:94-CR-00008-1, 2012 WL

113392, at *1 (W.D. Va. Jan. 13, 2012). Defendant has not shown extraordinary circumstances

warranting the appointment of counsel at this time. The Motion to Appoint Counsel (Doc. No.

279) is therefore DENIED.

       IT IS SO ORDERED.             Signed: April 29, 2020




                                                1



        Case 3:01-cr-00185-FDW Document 281 Filed 04/30/20 Page 1 of 1
